Mr. Justice Phillips delivered the opinion of the court: Appellees sued in assumpsit in the circuit court to recover commissions alleged to be due them on a sale of real estate. A jury was waived and a trial had before the court. Judgment was rendered against appellant for §2500. On appeal to the Appellate Court for the First District the judgment was affirmed, whereupon this appeal was prosecuted to this court. There are no questions presented on this record which can be considered in this court. No propositions of law were presented, and consequently none given or refused. One of the assignments of error in this court is on-the admission of improper evidence and refusal to admit proper evidence by the trial court, but as the matter is not argued in this court we necessarily conclude it has been abandoned. In fact, an examination of the record shows there was no such error. There are, then, no questions of law to be considered. The only questions remaining are those of fact, which are settled by the judgment of the Appellate Court. The judgment of the Appellate Court is affirmed. Judgment affirmed.